Bell, Chief Judge.
After our affirmance of this case, 124 Ga. App. 670 (185 SE2d 562), the Supreme Courts of Georgia and the United States denied certiorari. See 124 Ga. App. 875 and 408 U. S. 922 (92 SC 2489, 33 LE2d 333). The defendant then filed a motion for a writ of coram nobis and for a new trial or in the alternative that his sentence be probated. The motion was denied by the superior court. Held:
1. A writ of error coram nobis lies for an error of fact not apparent on the face of the record, not attributable to the accused’s negligence and which, if before the court, would have prevented rendition of the judgment. Harris v. State, 225 Ga. 458, 461 (169 SE2d 331).
Here, no error of fact not apparent on the face of the record is involved. Defendant’s motion and argument is directed to *494an alleged error of law which was decided adversely to him in our earlier decision. Thus, no error was committed. Harris v. State, 225 Ga. 458, supra.
Argued October 2, 1972
Decided November 1, 1972.
Thomas H. Antonion, for appellant.
Lewis R. Slaton, District Attorney, Carter Goode, Joel M. Feldman, for appellee.
2. The enumeration of error going to the issue of denial of probation of the sentence is without merit.
3. Under the circumstances, we cannot say the lower court erred in revoking the supersedeas previously granted defendant.

Judgment affirmed.


Evans and Stolz, JJ., concur.